

95 HR 3293 IH: Low-Income Water Customer Assistance Programs Act of 2021
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3293IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Ms. Blunt Rochester (for herself, Mr. Katko, Mrs. Dingell, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Safe Drinking Water Act and the Federal Water Pollution Control Act to establish programs to assist low-income households in maintaining access to drinking water and wastewater services, and for other purposes.1.Short titleThis Act may be cited as the Low-Income Water Customer Assistance Programs Act of 2021.2.Low-income drinking water assistance programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following:1459E.Low-income drinking water assistance program(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a community water system that is owned or operated by a municipality, other than a small community-serving water system; or(B)a State, with respect to a small community-serving water system located in the State.(2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit.(3)Local drinking water access programThe term local drinking water access program means a program developed or implemented by an eligible entity using a grant awarded under this section.(4)Low-income householdThe term low-income household means a household—(A)in which 1 or more individuals are receiving—(i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or(iv)payments under—(I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or(II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or(B)that has an income that—(i)as determined by the State in which the household is located, does not exceed the greater of—(I)an amount equal to 150 percent of the poverty level; and(II)an amount equal to 60 percent of the State median income for that State; or(ii)does not exceed an amount, determined by an eligible entity receiving a grant under this section, that—(I)is lower that the amount described in clause (i); and(II)is greater than or equal to 110 percent of the poverty level.(5)Poverty levelThe term poverty level means, with respect to a household in a State, the income described in the poverty guidelines issued by the Secretary of Health and Human Services pursuant to section 673 of the Community Services Block Grant Act (42 U.S.C. 9902), as applicable to the household.(6)Small community-serving water systemThe term small community-serving water system means a community water system that provides drinking water services to a municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the poverty level.(7)State median incomeThe term State median income has the meaning given that term in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622). (b)Establishment(1)In generalThe Administrator shall establish a Federal low-income drinking water assistance program to award grants to eligible entities to develop and implement local drinking water access programs to assist low-income households in maintaining access to affordable drinking water.(2)Requirements for small community-serving water systemsIn order for a State to be eligible to receive a grant under this section for a small community-serving water system, the State and the small community-serving water system shall enter into a memorandum of understanding, under which the State shall—(A)submit to the Administrator an application under paragraph (6) for the small community-serving water system; and(B)on receipt of a grant under this section, develop and implement a local drinking water access program for the small community-serving water system.(3)LimitationsA grant awarded under this subsection—(A)shall not be used to replace funds for any existing similar local program to assist low-income households in maintaining access to affordable drinking water; but(B)may be used to supplement or enhance such a local program.(4)TermThe term of a grant awarded under this subsection shall be one year.(5)Minimum local program requirements(A)In generalNot later than 6 months after the date of enactment of this section, the Administrator shall develop, in consultation with relevant stakeholders, the minimum requirements for a local drinking water access program.(B)InclusionsThe local drinking water access program requirements developed under subparagraph (A) may include—(i)direct financial assistance;(ii)a lifeline rate;(iii)bill discounting;(iv)special hardship provisions;(v)a percentage-of-income payment plan;(vi)water efficiency assistance, including subsidizing the cost of the installation of water efficient fixtures or leak repair work that is carried out or contracted by a homeowner; or(vii)any other form of assistance identified by the Administrator.(6)ApplicationTo receive a grant under this subsection—(A)an eligible entity shall submit to the Administrator an application that demonstrates that—(i)the proposed local drinking water access program meets the requirements developed under paragraph (5); and(ii)the proposed local drinking water access program will treat households that live in owner-occupied homes and households that live in rental housing equitably; and(B)in the case of an eligible entity described in subsection (a)(1)(A), the eligible entity shall submit to the Administrator an application that demonstrates that—(i)the eligible entity has—(I)a long-term financial plan based on an analysis of the rates the applicable community water system charges for drinking water services;(II)an asset management plan;(III)a capital improvement plan with a period of not less than 20 years;(IV)a fiscal management plan; or(V)another plan similar to the plans described in clauses (i) through (iv);(ii)a grant awarded under this subsection would support the efforts of the eligible entity to generate the necessary funds to achieve or maintain compliance with this Act while mitigating the cost to low-income households; and(iii)the eligible entity has the capacity to create and implement an effective community outreach plan to inform low-income households of the local drinking water access program and assist with enrollment.(7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applications for local drinking water access programs with respect to which—(A)the owner or operator of the applicable community water system—(i)owns or operates a—(I)treatment works (as defined in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292)) for municipal waste; or(II)a municipal separate storm sewer system (as such term is used in the Federal Water Pollution Control Act); and(ii)is subject to a consent decree relating to compliance with the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) with respect to a treatment works or system described in clause (i);(B)the residential customers of the applicable community water system have experienced rate or fee increases for drinking water services or wastewater services (including stormwater services) of 30 percent or more during the 3-year period ending on the date of enactment of this section; or(C)the eligible entity will provide matching funds in an amount equal to or greater than the amount of the grant.(8)Reporting requirements(A)In generalAs a condition of receiving a grant under this subsection, an eligible entity shall submit to the Administrator, in a manner determined by the Administrator, information regarding the applicable local drinking water access program, including—(i)key features, including rate structures, rebates, discounts, and related initiatives that assist low-income households, including—(I)billing methods that average rates over the course of a year, known as budget billing;(II)bill timing; and(III)pretermination protections;(ii)sources of funding;(iii)eligibility criteria;(iv)participation rates by households;(v)the average amount of assistance provided to participating households;(vi)program costs;(vii)the demonstrable impacts of the program on arrearage and service disconnection for households, based on data from before and after the implementation of the program, to the maximum extent practicable; and(viii)other relevant information required by the Administrator.(B)PublicationThe Administrator shall publish a report that compiles and summarizes the information submitted under subparagraph (A).(9)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a local drinking water access program shall not be includible in the gross income of the recipient of such assistance for purposes of the Internal Revenue Code of 1986. (c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity that receives a grant under this section to ensure—(1)full implementation of the applicable local drinking water access program; and(2)maximum enrollment of low-income households in the applicable local drinking water access program, including through—(A)community outreach campaigns; or(B)coordination with local health departments to determine the eligibility of households for assistance.(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity under this section, and annually thereafter, the Administrator shall submit to Congress a report on the results of the Federal program established under this section..3.Low-income wastewater assistance programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:124.Low-income wastewater assistance program(a)DefinitionsIn this section:(1)Covered facilityThe term covered facility means—(A)a treatment works for municipal waste; or(B)a municipal separate storm sewer system.(2)Eligible entityThe term eligible entity means—(A)a municipality that owns or operates a covered facility, other than a small community-serving wastewater facility;(B)2 or more municipalities described in subparagraph (A) that have entered into a partnership agreement or a cooperative agreement; or(C)a State, with respect to a small community-serving wastewater facility located in the State.(3)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit.(4)Local wastewater services access programThe term local wastewater services access program means a program developed or implemented by an eligible entity using a grant awarded under this section.(5)Low-income householdThe term low-income household means a household—(A)in which 1 or more individuals are receiving—(i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or(iv)payments under—(I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or(II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or(B)that has an income that—(i)as determined by the State in which the household is located, does not exceed the greater of—(I)an amount equal to 150 percent of the poverty level; and(II)an amount equal to 60 percent of the State median income for that State; or(ii)does not exceed an amount, determined by an eligible entity receiving a grant under this section, that—(I)is lower that the amount described in clause (i); and(II)is greater than or equal to 110 percent of the poverty level.(6)Poverty levelThe term poverty level means, with respect to a household in a State, the income described in the poverty guidelines issued by the Secretary of Health and Human Services pursuant to section 673 of the Community Services Block Grant Act (42 U.S.C. 9902), as applicable to the household.(7)Small community-serving wastewater facilityThe term small community-serving wastewater facility means a covered facility that provides services to municipality with a population of fewer than 10,000 residents, at least 20 percent of whom are at or below the poverty level.(8)State median incomeThe term State median income has the meaning given that term in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622).(b)Establishment(1)In generalThe Administrator shall establish a Federal low-income wastewater assistance program to award grants to eligible entities to develop and implement local wastewater access programs to assist low-income households in maintaining access to affordable wastewater services, including municipal stormwater services.(2)Requirements for small community-serving wastewater facilitiesIn order for a State to be eligible to receive a grant under this section for a small community-serving wastewater facility, the State and the small community-serving wastewater facility shall enter into a memorandum of understanding, under which the State shall—(A)submit to the Administrator an application under paragraph (6) for the small community-serving wastewater facility; and(B)on receipt of a grant under this section, develop and implement a local wastewater access program for the small community-serving wastewater facility.(3)LimitationsA grant awarded under this subsection—(A)shall not be used to replace funds for any existing similar local program to assist low-income households in maintaining access to affordable wastewater services, including municipal stormwater services; but(B)may be used to supplement or enhance such a local program.(4)TermThe term of a grant awarded under this subsection shall be one year.(5)Minimum local program requirements(A)In generalNot later than 6 months after the date of enactment of this section, the Administrator shall develop, in consultation with relevant stakeholders, the minimum requirements for a local wastewater access program.(B)InclusionsThe local wastewater access program requirements developed under subparagraph (A) may include—(i)direct financial assistance;(ii)a lifeline rate;(iii)bill discounting;(iv)special hardship provisions;(v)a percentage-of-income payment plan;(vi)water efficiency assistance, including subsidizing the cost of the installation of water efficient fixtures or leak repair work that is carried out or contracted by a homeowner; or(vii)any other form of assistance identified by the Administrator.(6)ApplicationTo receive a grant under this subsection—(A)an eligible entity shall submit to the Administrator an application that demonstrates that—(i)the proposed local wastewater access program meets the requirements developed under paragraph (5); and(ii)the proposed local wastewater access program will treat households that live in owner-occupied homes and households that live in rental housing equitably; and(B)in the case of an eligible entity described in subsection (a)(1)(A), the eligible entity shall submit to the Administrator an application that demonstrates that—(i)the eligible entity has—(I)a long-term financial plan based on an analysis of the rates the applicable covered facility charges for services;(II)an asset management plan;(III)a capital improvement plan with a period of not less than 20 years;(IV)a fiscal management plan; or(V)another plan similar to the plans described in clauses (i) through (iv);(ii)a grant awarded under this subsection would support the efforts of the eligible entity to generate the necessary funds to achieve or maintain compliance with this Act while mitigating the cost to low-income households; and(iii)the eligible entity has the capacity to create and implement an effective community outreach plan to inform low-income households of the local wastewater access program and assist with enrollment.(7)PriorityIn awarding grants under this subsection, the Administrator shall give priority to applications for local wastewater access programs with respect to which—(A)the applicable covered facility is subject to a consent decree relating to compliance with this Act;(B)the residential customers of the applicable covered facility have experienced rate or fee increases for drinking water services or wastewater services (including stormwater services) of 30 percent or more during the 3-year period ending on the date of enactment of this section;(C)the eligible entity develops an equivalent program, as determined by the Administrator, that is administered separately by the eligible entity;(D)matching funds will be provided in an amount equal to or greater than the amount of the grant; or(E)the eligible entity is described in subsection (a)(2)(B).(8)Reporting requirements(A)In generalAs a condition of receiving a grant under this subsection, an eligible entity shall submit to the Administrator, in a manner determined by the Administrator, information regarding the applicable local wastewater access program, including—(i)key features, including rate structures, rebates, discounts, and related initiatives that assist low-income households, including—(I)billing methods that average rates over the course of a year, known as budget billing;(II)bill timing; and(III)pretermination protections;(ii)sources of funding;(iii)eligibility criteria;(iv)participation rates by households;(v)the average amount of assistance provided to households;(vi)program costs;(vii)the demonstrable impacts of the program on arrearage and service disconnection for households, based on data from before and after the implementation of the program, to the maximum extent practicable; and(viii)other relevant information required by the Administrator.(B)PublicationThe Administrator shall publish a report that compiles and summarizes the information submitted under subparagraph (A).(9)Assistance exempt from taxationNotwithstanding any other provision of law, assistance provided to a low-income household under a local wastewater access program shall not be includible in the gross income of the recipient of such assistance for purposes of the Internal Revenue Code of 1986. (c)Technical assistanceThe Administrator shall provide technical assistance to each eligible entity that receives a grant under this section to ensure—(1)full implementation of the applicable local wastewater access program; and(2)maximum enrollment of low-income households in the applicable local wastewater access program, including through—(A)community outreach campaigns; or(B)coordination with local health departments to determine the eligibility of households for assistance.(d)ReportNot later than 2 years after the date on which grant funds are first disbursed to an eligible entity under this section, and annually thereafter, the Administrator shall submit to Congress a report on the results of the Federal program established under this section..4.Needs assessment for nationwide rural and urban low-income community water assistance program(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit.(3)Low-income householdThe term low-income household means a household—(A)in which 1 or more individuals are receiving—(i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or(iv)payments under—(I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or(II)section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or(B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of—(i)an amount equal to 150 percent of the poverty level; and(ii)an amount equal to 60 percent of the State median income for that State.(4)Poverty levelThe term poverty level means, with respect to a household in a State, the income described in the poverty guidelines issued by the Secretary of Health and Human Services pursuant to section 673 of the Community Services Block Grant Act (42 U.S.C. 9902), as applicable to the household.(5)State median incomeThe term State median income has the meaning given that term in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622).(b)Study; report(1)In generalNot later than one year after the date of enactment of this Act, the Administrator shall conduct, and submit to Congress a report describing the results of, a study regarding the prevalence throughout the United States of low-income households that do not have access to—(A)affordable and functional centralized or onsite wastewater services that protect the health of individuals in the households;(B)affordable municipal stormwater services; or(C)affordable public drinking water services to meet household needs.(2)InclusionsThe report under paragraph (1) shall include—(A)recommendations of the Administrator regarding the best methods to increase access to the services described in paragraph (1);(B)a description of the cost of each method described in subparagraph (A);(C)a description of all consultation with relevant stakeholders carried out in developing the report; and(D)a description of the results of the study with respect to low-income households that live in rental housing and do not receive bills for such services, but pay for the services indirectly through rent payments.(3)AgreementsThe Administrator may enter into an agreement with another Federal agency to carry out the study under paragraph (1).